[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 11-12682         ELEVENTH CIRCUIT
                                                      DECEMBER 29, 2011
                             Non-Argument Calendar
                                                           JOHN LEY
                           ________________________
                                                            CLERK

                    D.C. Docket No. 8:05-cv-01734-EAK-MAP

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

CONTENTS OF BANK OF AMERICA,
091000061081093; 091000061081064;
091000061081006; 091000060553632;
091000058101203; 091000058101229;
091000058101245; held in the name of
Charles D. Butler in Trust for Terry Lee Butler, et al.

                                                          Defendants,

TERRY L. BUTLER,

                                                          Claimant-Appellant,

CHARLES D. BUTLER, individually and
as president of Miracle Temple, Inc.,

                                                          Claimant.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________
                               (December 29, 2011)

Before MARCUS, MARTIN, and COX, Circuit Judges.

PER CURIAM:

      Terry L. Butler presents the following issues on appeal: first, that the district

court erred by not holding an evidentiary hearing on his Fed. R. Civ. P. 60(b) motion;

second, that the district court erred by denying his Rule 60(b) motion; and third, that

the district court erred by denying his motion for reconsideration. After a review of

the record, we affirm the orders of the district court.

      Butler asserts that the district court should have granted his motion for an

evidentiary hearing on his Rule 60(b) motion. His Rule 60(b) motion sought to set

aside the court’s entry of judgment in a civil forfeiture action brought by the

Government. The court entered the judgment pursuant to a settlement agreement

negotiated between Butler and the Government. Butler maintains he was owed an

evidentiary hearing to evaluate his claim that he executed the settlement agreement

under duress because the Government threatened him with criminal prosecution if he

did not enter into the agreement.



                                           2
      Florida law controls. Florida law appears to hold that the threat of criminal

prosecution does not constitute duress and will not justify rescission of the settlement

agreement. See Smith v. Paul Revere Life Ins. Co., 998 F. Supp. 1412, 1417-18 (S.D.

Fla. 1997) (“The law in the State of Florida is clear: a threat of criminal prosecution

does not constitute duress and will not justify rescission of a legal instrument, where

the threat to seek prosecution is legally justifiable. (citations omitted)); Franklin v.

Wallack, 576 So. 2d 1371, 1372 (Fla. Dist. Ct. App. 1991) (affirming trial court’s

ruling that threatened criminal prosecution would not constitute duress because party

was legally justified in seeking prosecution). In support of his position that a threat

of prosecution justifies rescission of the agreement, Butler cites Sheldon v. Wilfore,

186 So. 508 (Fla. 1939), and Burton v. McMillan, 42 So. 849 (Fla. 1907). However,

a Florida court has interpreted the rescission that occurred in those cases as based

more on the contracting party’s weakened mental state than on threatened

prosecution. Franklin, 576 So. 2d at 1372. We conclude that the district court did

not abuse its discretion in the denial of Butler’s motions.

      AFFIRMED.




                                           3